Roman v Sullivan Paramedicine, Inc. (2015 NY Slip Op 07935)





Roman v Sullivan Paramedicine, Inc.


2015 NY Slip Op 07935


Decided on October 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2015

Mazzarelli, J.P., Acosta, Saxe, Richter, JJ.


309025/09 -15998A 15998 15997

[*1] Santa Roman, Plaintiff-Appellant,
vSullivan Paramedicine, Inc., et al., Defendant, Arie Nudel, Defendant-Respondent.


Edelman & Edelman, P.C., New York (David M. Schuller of counsel), for appellant.
Lester Schwab Katz & Dwyer, LLP, New York (Steven B. Prystowsky of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Mark Friedlander, J.), entered April 17, 2014, insofar as appealed from, dismissing the complaint as against defendant Arie Nudel, unanimously reversed, on the law and the facts, without costs, and the complaint and jury verdict reinstated as against Nudel. Appeals from orders, same court and Justice, entered February 11, 2014 and March 11, 2014, which granted Nudel's motion to vacate the jury verdict finding him 20% liable for the motor vehicle accident and for judgment in his favor, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The testimony of the third driver in this three-vehicle chain collision and of the responding state trooper to the effect that the second vehicle, driven by defendant Nudel, struck the vehicle in front of it before being struck from behind constituted legally sufficient evidence from which a jury could conclude that the accident occurred in such a manner, and the trial court erred in disregarding such testimony as a matter of law (see generally Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]). Moreover, the jury was free to accept or reject, in whole or in part, the testimony of both plaintiff's and Nudel's experts (PJI 1:90).
Also, because there was evidence from which the jury could reasonably infer that Nudel "created a foreseeable danger that vehicles would have to brake aggressively in an effort to avoid the lane obstruction created by his vehicle, thereby increasing the risk of rear-end collisions" (Tutrani v County of Suffolk, 10 NY3d 906, 908 [2008]), the verdict finding him liable was not against the weight of the evidence and should be reinstated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 29, 2015
CLERK